DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.
 
Allowable Subject Matter
Claims 1-2, 4-5, 7-8, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendments made by the applicant overcome the previously presented prior art. The newly presented amendments clarified the structure of the flange surfaces and added requirements that first fastening components connect the first side of each flange to one of the gearbox stages and the opposing side of the flange to the other of the gearbox stages adjacent to each flange. While Franke does provide fasteners each of the flanges to an adjacent gearbox stage (60), the fasteners are only connecting the flange to the lower speed gear stage and not to the opposing stage as well. While it does seem like the flange 44 is connected to the intermediate stage with a fastener, the fastener is not the first fastener but in fact the second fastener to be used to connect the second flange to the stage, and cannot serve itself as both fasteners in the structure. There is no reason why it would have been obvious to modify the structure of connecting either system to include more fasteners, as they would have to protrude into the gearbox stage and would have to have a very good reason to modify the system in such a way. Such a reason was not found. While there is other art that provides flange and fastener structures (see cited prior art previously cited), they run into the same issues as either not having the required defined flange surfaces or the fasteners directly connecting the surfaces to the stages of the gearbox. There was no other prior art found that met the limitations required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745